Exhibit 10.74

EMPLOYMENT AGREEMENT FOR HEIDI ROTH

AMENDMENT NO. 1

This Amendment No. 1 to the Employment Agreement for Heidi Roth (“Amendment
No. 1”) is made, effective as of December 31, 2008, by and between Kilroy Realty
Corporation, a Maryland corporation (the “Company”), Kilroy Realty, L.P., a
Delaware limited partnership (the “Operating Partnership”), and Heidi Roth
(“Executive”). The Operating Partnership and the Company are hereinafter
referred to collectively as the “Companies.”

Recitals:

WHEREAS, Executive and the Companies previously entered into a letter agreement
dated as of July 24, 2007, setting forth the terms of Executive’s employment
with the Companies (the “Employment Agreement”); and

WHEREAS, Executive and the Companies desire to amend the Employment Agreement to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended.

Agreement:

NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Executive
acknowledges, the Companies and Executive, intending to be legally bound, agree
as follows:

1. Section 4 of the Employment Agreement is amended by adding the following
sentence at the end thereof:

“Any Annual Incentive earned pursuant to this Section 4 shall be paid, whether
in cash or equity as provided above, between January 1 and March 15 of the year
following the year for which such Annual Incentive was earned, provided,
however, that if the board of directors of the Company shall determine that it
is administratively impracticable, which may include inability of the Company to
gain certification of its financial statements, to make such Annual Incentive
payment by March 15, any such payment shall be made as soon as reasonably
practicable after such period and in no event later than December 31 of the year
following the year for which such Annual Incentive was earned.”



--------------------------------------------------------------------------------

2. The second bullet of Section 7 of the Employment Agreement is amended to read
as follows:

“A single severance payment in cash on or as soon as practicable after the first
day after the release described in Section 13 becomes irrevocable in accordance
with its terms (but in no event later than March 15 of the year following the
year in which the termination of employment occurs), in an aggregate amount
equal to the sum of: (i) one and one-half times Base Salary plus (ii) one and
one-half times the average of the two highest Annual Incentives received by you
during the preceding three completed performance years; provided, however, if
employment is terminated by reason of death, your severance payment will be one
times Base Salary and your average Annual Incentive;”

3. The third bullet of Section 7 of the Employment Agreement is amended to read
as follows:

“In lieu of any Annual Incentive compensation a partial year bonus based on
actual performance against bonus targets as of the date of termination, payable
within the time period set forth in Section 4 above.”

4. Section 12 of the Employment Agreement is amended by adding the following
sentence at the end thereof:

“Notwithstanding the foregoing, you will not be entitled to any of the
termination payments or benefits provided in Section 7 as a result of a
termination of your employment by you for Good Reason unless such termination
becomes effective within 90 days following the expiration of the 30 day cure
period described above.”

5. Section 13 of the Employment Agreement is amended to read as follows:

“You agree as a condition to receipt of any termination payments and benefits
provided for in Section 7 herein, that you will execute and not revoke a general
release in substantially the form attached hereto as Exhibit A. Such general
release shall be provided to you within three (3) days of the date of your
termination of employment and you shall execute the general release within 21
days and, pursuant to Exhibit A, the revocation period with respect to such
release is 7 days.

 

2



--------------------------------------------------------------------------------

6. The Employment Agreement is amended by adding a new Section 16 as follows:

16. Section 409A

(i) Anything in this Agreement to the contrary notwithstanding, to the maximum
extent permitted by applicable law, amounts payable to you pursuant to Section 7
shall be made in reliance upon Treas. Reg. Section 1.409A-1(b)(9) (Separation
Pay Plans) or Treas. Reg. Section 1.409A-1(b)(4) (Short-Term Deferrals).
However, if (A) on the date of termination of your employment with the Company
or a subsidiary, any of the Company’s stock is publicly traded on an established
securities market or otherwise (within the meaning of Section 409A(a)(2)(B)(i)
of the Internal Revenue Code, as amended (the “Code”)), (B) you are determined
to be a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
Code, (C) the payments exceed the amounts permitted to be paid pursuant to
Treasury Regulations Section 1.409A-1(b)(9)(iii), if applicable, and (D) such
delay is required to avoid the imposition of the tax set forth in
Section 409A(a)(1) of the Code, as a result of such termination, you would
receive any payment that, absent the application of this Section 16(i), would be
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(1) six (6) months and one day after your termination date, (2) your death or
(3) such other date (the “Delay Period”) as will cause such payment not to be
subject to such interest and additional tax (with a catch-up payment equal to
the sum of all amounts that have been delayed to be made as of the date of the
initial payment). In particular, with respect to any lump sum payment otherwise
required hereunder, in the event of any delay in the payment date as a result of
Code Section 409A(a)(2)(A)(i) and (B)(i), the Company will adjust the payments
to reflect the deferred payment date by crediting interest thereon at the prime
rate in effect at the time such amount first becomes payable, as quoted by the
Company’s principal bank.

 

3



--------------------------------------------------------------------------------

(ii) To the extent that any benefits to be provided during the Delay Period are
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, the Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse the Executive, to the extent that
such costs would otherwise have been paid by the Company or to the extent that
such benefits would otherwise have been provided by the Company at no cost to
the Executive, the Company’s share of the cost of such benefits upon expiration
of the Delay Period, and any remaining benefits shall be reimbursed or provided
by the Company in accordance with the procedures specified herein.

(iii) In addition, other provisions of this Agreement or any other such plan
notwithstanding, the Company shall have no right to accelerate any such payment
or to make any such payment as the result of any specific event except to the
extent permitted under Section 409A.

(iv) For purposes of Section 409A of the Code, each payment made after
termination of employment, including each health insurance continuation payment
or reimbursement, will be considered one of a series of separate payments.

(v) To the extent any cash payments to be made to you upon a termination of your
employment would be deemed to be nonqualified deferred compensation under Code
Section 409A, then with respect to such cash payments, a termination of
employment shall not be deemed to have occurred unless such termination is also
a “separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Agreement with respect to such cash
payments, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”

 

4



--------------------------------------------------------------------------------

(vi) Any amount that you are entitled to be reimbursed under this Agreement that
may be treated as taxable compensation will be reimbursed to you as promptly as
practical and in any event not later than sixty (60) days after the end of the
calendar year in which the expenses are incurred; provided, that, you shall have
provided a reimbursement request to the Company no later than thirty (30) days
prior to the date the reimbursement is due. The amount of the expenses eligible
for reimbursement during any calendar year will not affect the amount of
expenses eligible for reimbursement in any other calendar year, except as may be
required pursuant to an arrangement providing for the reimbursement of expenses
referred to in Section 105(b) of the Code.

(vii) The Company shall not be obligated to reimburse you for any tax penalty or
interest or provide a gross-up in connection with any tax liability you may
incur under Section 409A of the Code.

(viii) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(ix) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the date of termination of Executive’s employment in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made on a monthly basis.”

6. The provisions of this Amendment No. 1 may be amended and waived only with
the prior written consent of the parties hereto. This Amendment No. 1 may be
executed and delivered in one or more counterparts, each of which shall be
deemed an original and together shall constitute one and the same instrument.

 

5



--------------------------------------------------------------------------------

7. Except as set forth in this Amendment No. 1, the Employment Agreement shall
remain unchanged and shall continue in full force and effect.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 on the date first written above.

 

KILROY REALTY CORPORATION By:   /s/ Tyler Rose   Name:    Tyler Rose   Title:  
Senior Vice President and Treasurer KILROY REALTY CORPORATION By:   /s/ Tamara
J. Porter   Name:    Tamara J. Porter   Title:   Vice President and Corporate
Counsel KILROY REALTY, L.P. By:   /s/ Tyler Rose   Name:    Tyler Rose   Title:
  Senior Vice President and Treasurer KILROY REALTY, L.P. By:   /s/ Tamara J.
Porter   Name:    Tamara J. Porter   Title:   Vice President and Corporate
Counsel EXECUTIVE /s/ Heidi Roth Heidi Roth

 

7